Case 2:19-cv-07046-MWF-FFM Document 43 Filed 02/05/20 Page 1 of 2 Page ID #:1199




    1 DAVIDA BROOK (275370)
      dbrook@susmangodfrey.com
    2 SUSMAN GODFREY LLP
      1900 Avenue of the Stars, 14th Floor
    3 Los Angeles, CA 90067
      Telephone: (310) 789-3100
    4 Facsimile: (310) 789-3150
    5 VINEET BHATIA (Pro Hac Vice)
      vbhatia@susmangodfrey.com
    6 SUSMAN GODFREY LLP
      1000 Louisiana Suite 5100
    7 Houston, TX 77002
      Telephone: (713) 651-9366
    8 Facsimile: (713) 654-6666
    9 Attorneys for Plaintiff
      GREGORY BLATT
   10
   11
   12                       UNITED STATES DISTRICT COURT
   13        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   14
   15 GREGORY BLATT,                          Case No. 2:19-cv-07046-MWF-FFM(x)
   16              Plaintiff,                 Hon. Michael W. Fitzgerald
   17        vs.
                                              NOTICE OF CROSS APPEAL
   18 ROSETTE PAMBAKIAN and SEAN
      RAD; and DOES 1 – 10, inclusive,
   19
                Defendants.
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:19-cv-07046-MWF-FFM Document 43 Filed 02/05/20 Page 2 of 2 Page ID #:1200




    1        TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2        PLEASE TAKE NOTICE that Plaintiff Gregory Blatt hereby cross appeals to
    3 the United States Court of Appeals for the Ninth Circuit from this Court’s January 9,
    4 2020 Order (Dkt. 39), which granted in part Defendant Sean Rad’s Anti-SLAPP
    5 Motion.
    6        Pursuant to Ninth Circuit Rule 3-2(b), Plaintiff’s Representation Statement is
    7 attached to this Notice of Cross Appeal as Attachment A.
    8
    9 DATED: February 5, 2020             DAVIDA BROOK
   10                                     VINEET BHATIA
                                          SUSMAN GODFREY LLP
   11
   12
                                          By: /s/ Vineet Bhatia
   13                                         VINEET BHATIA
   14                                     Attorneys for Plaintiff
   15                                     GREGORY BLATT

   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                1
